Exhibit 10.20

SemGroup Corporation

Equity Incentive Plan

2012 PERFORMANCE SHARE UNIT AWARD AGREEMENT

THIS 2012 PERFORMANCE SHARE UNIT AWARD AGREEMENT (this “Agreement”) is made
effective as of             , 2012 (the “Date of Grant”) by and between SemGroup
Corporation, a Delaware corporation (with any successor, the “Company”), and
             (the “Participant”).

R E C I T A L S:

WHEREAS, the Company has adopted the SemGroup Corporation Equity Incentive Plan
(the “Plan”), and, pursuant to and in accordance with the Plan, the SemGroup
Corporation Long-Term Incentive Program (the “LTIP”) which is reflected in
relevant part in this Agreement, which Plan and LTIP, as each may be amended
from time to time, are incorporated herein by reference and made a part of this
Agreement. Capitalized terms not otherwise defined herein shall have the same
meanings as ascribed to them in the Plan; and

WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its stockholders to grant the performance share units
(“Performance Share Units” or “PSUs”) provided for herein to the Participant
pursuant to the Plan and the terms set forth herein, each PSU representing the
right to receive one Share (“Performance Share”) upon achievement of the
financial goals and satisfaction of the other terms and conditions set forth
herein.

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

1. Target Award Grant. Subject to the terms and conditions of the Plan, the LTIP
and this Agreement, the Company hereby grants to the Participant             
PSUs (the “Target Award”). Fifty percent (50%) of the Target Award (            
PSUs) (the “TSR Target Award”) will vest and become payable as an equal number
of Performance Shares based on the Company’s achievement of the Target
Performance Goal (as defined below) with respect to the TSR component of the
LTIP as of the end of the Performance Period, all as more fully described below.
An additional fifty percent (50%) of the Target Award (             PSUs) (the
“ROCE Target Award”) will vest and become payable as an equal number of
Performances Shares based on the Company’s achievement of the Target Performance
Goal (as defined below) with respect to the ROCE component of the LTIP as of the
end of the Performance Period, all as more fully described below. The
Participant may earn up to one hundred fifty percent (150%) of the Target Award
if the Company achieves the Maximum Performance Goal established by the
Committee for both the TSR and ROCE components of the LTIP. Notwithstanding
anything to the contrary, except as provided in Section 4(b) hereof, all PSUs
shall be forfeited (whether vested or unvested) and no Performance Shares shall
be issued under this Agreement, if the Committee does not certify in writing
that the Company has achieved a Performance Goal pursuant to Section 3 hereof.
PSUs shall be subject to vesting and become nonforfeitable in accordance with
Section 4 and Section 5 hereof.

 

1



--------------------------------------------------------------------------------

2. Payment of Awards; Certificates.

(a) Payment. Except for PSUs that vest upon a Change of Control as provided in
Section 4(b), Section 4(c) or Section 4(d) hereof, on March 14, 2015, the
Company shall deliver one or more certificates representing Performance Shares
for PSUs that have vested pursuant to Section 4 and Section 5 hereof to the
Participant. The Company shall deliver certificates for Performance Shares
representing PSUs that vest due to a Change of Control pursuant to Section 4(b),
Section 4(c) or Section 4(d) hereof to the Participant on the 60th day following
the Change of Control.

(b) Certificates. A certificate or certificates representing Performance Shares
shall be issued by the Company and registered in the name of the Participant on
the stock transfer books of the Company as payment to the Participant of
Performance Shares issuable hereunder. Each certificate representing Performance
Shares issued under this Agreement shall bear such legends that the Company
determines in accordance with Section 8 below.

3. Certification of Achievement of Performance Goal. The Committee (a) shall
determine whether the Company has achieved one of the Performance Goals for the
period beginning January 1, 2012, and ending December 31, 2014 (the “Performance
Period”), which determination shall be made on an objective and nondiscretionary
basis by the Committee based on the Company’s audited financial statements and
(b) shall certify in writing that a Performance Goal has been attained within
the period prescribed by the Committee (the “Certification Date”).

4. Vesting of PSUs.

(a) Achievement of Performance Goals. Subject to Section 5(d), if (i) the
Participant remains employed by the Company on the Certification Date and
(ii) the Committee determines and certifies in writing in accordance with
Section 3 hereof that the Company has achieved a Performance Goal for the
Performance Period as described in Section 5 hereof, that number of PSUs
determined under Section 5 hereof will vest and become nonforfeitable as of the
final date of the Performance Period in accordance with the terms of the LTIP
and be paid in accordance with Section 2 hereof.

(b) Involuntary Termination; Change of Control. If (i) the Participant’s Service
continues for not less than 12 consecutive months during the Performance Period
and (ii) either (y) the Company experiences a Change of Control during the
Performance Period while the Participant’s Service is continuing, or (z) the
Participant’s Service is involuntarily terminated by the Company, as the direct
result of a divestiture or otherwise, in each case without Cause, then the
number of PSUs that would vest and become nonforfeitable if the Company had
achieved the Target Performance Goals for both TSR and ROCE components of the
Award and such achievement had been certified in writing by the Committee in
accordance with Section 3 above will vest and become nonforfeitable upon such
Change of Control or involuntary termination, as applicable.

 

2



--------------------------------------------------------------------------------

(c) Death or Disability. If the Participant dies or becomes Disabled prior to
the end of the Performance Period and the Committee determines and certifies
that the Company has met a Performance Goal in accordance with Section 3 hereof,
a pro rata number of PSUs will vest and be paid to the Participant or, in the
case of death, the Participant’s beneficiary, at the time and in the manner set
forth in Section 2 and Section 3 hereof, such pro rata number to be determined
by multiplying the total number of PSUs that vest in accordance Section 4(a) and
Section 5 hereof times a fraction the numerator of which is equal to the number
of the full and partial days of consecutive Service by the Participant during
the Performance Period prior to such death or Disability and the denominator of
which is 1,095. Notwithstanding the foregoing, if following the Participant’s
death or Disability, a Change of Control occurs during the Performance Period,
the number of PSUs that will vest and be paid to the Participant, or in the case
of death, to the Participant’s beneficiary, shall equal the number of PSUs that
vest and become nonforfeitable under Section 4(b) hereof.

(d) Retirement. If (i) the Participant’s Service continues for not less than 12
consecutive months during the Performance Period, (ii) the Participant’s Service
terminates prior to the end of the Performance Period due to the Participant’s
Retirement (as defined below) and (iii) and the Committee determines and
certifies in accordance with Section 3 hereof that the Company has met a
Performance Goal as described under Section 5 hereof, a pro rata number of PSUs
will vest and be paid to the Participant in the manner set forth in Section 2
and Section 3 above, such pro rata number to be determined by multiplying the
total number of PSUs that vest in accordance Section 4(a) and Section 5 hereof
times a fraction the numerator of which is equal to the number of full and
partial days of consecutive Service by Participant in the Performance Period
prior to such Retirement and the denominator of which is 1,095. Notwithstanding
the foregoing, if (x) prior to the Participant’s Retirement, the Participant had
not less than 12 consecutive months of Service and (y) following the
Participant’s Retirement a Change of Control occurs during the Performance
Period, then the number of PSUs that will vest and become nonforfeitable shall
equal the number of PSUs that vest and become nonforfeitable under Section 4(b)
hereof.

(e) Termination of Service. If the Participant’s Service is terminated prior to
the end of the Performance Period for any reason, other than as described in
Section 4 (b), Section 4(c) or Section 4(d) above, all PSUs granted hereunder
shall be forfeited by the Participant without any consideration.

(f) Forfeiture and Cancellation of PSUs. Any PSUs that remain unvested after the
earlier of (i) the Certification Date or (ii) a Change of Control, shall be
forfeited and cancelled.

 

3



--------------------------------------------------------------------------------

5. Performance Metrics and Goals.

(a) Total Shareholder Return (“TSR”). Vesting and payment of fifty percent
(50%) of the Target Award with respect to the TSR component of the LTIP shall be
subject to achievement by the Company as of the last trading day prior to the
end of the Performance Period of the TSR Target Performance Goal, as defined and
calculated in accordance with Section 11 hereof, according to the following
table:

 

TSR Performance Goal

  

Rank of Company TSR Achievement Level Relative to Peer Group

   Percentage of
TSR Target
Award Vesting  

Threshold Goal

   Not less than the 25th percentile      50 % 

Target Goal

   Not less than the 50th percentile      100 % 

Maximum Goal

   Not less than the 75th percentile      150 % 

The number of PSUs that will vest if the Committee determines and certifies the
Company’s achievement of a TSR performance level between Performance Goals will
be determined by linear interpolation.

(b) The Company’s percentile ranking relative to members of the Peer Group is
determined by listing the Company and members of the Peer Group from highest to
lowest TSR achieved by the respective company and counting down from the company
with the highest TSR to the Company’s position within such list.

(c) Return on Capital Employed (“ROCE”). Vesting and payment of fifty percent
(50%) of the Target Award with respect to the ROCE component of the LTIP shall
be subject to achievement by the Company as of the last trading day prior to the
end of the Performance Period of a Performance Goal with respect to ROCE, as
defined and calculated in accordance with Section 11 hereof, in accordance with
the following:

 

ROCE Performance Goal

   ROCE Achievement
Level     Percentage of ROCE
Target Award Vesting  

Threshold Goal

     5.5 %      50 % 

Target Goal

     11 %      100 % 

Maximum Goal

     16.5 %      150 % 

The number of PSUs that will vest if the Committee determines and certifies the
Company’s achievement of an ROCE performance level between Performance Goals
will be determined by linear interpolation.

(d) Discretion. The Committee retains the discretion to reduce the amount of an
Award paid to the Participant based on such factors as it determines; provided,
that no Award shall be increased above of the amount that vests and
nonforfeitable based on the Company’s performance as set forth in this
Section 5.

 

4



--------------------------------------------------------------------------------

6. No Right to Continued Service. The granting of the PSUs evidenced hereby and
this Agreement shall impose no obligation on the Company or any Affiliate to
continue the Service of the Participant and shall not lessen or affect any right
that the Company or any Affiliate may have to terminate the Service of such
Participant.

7. No Rights as a Stockholder. No Stockholder Rights. The Participant shall have
none of the rights of a Stockholder of the Company prior to the time the PSUs
vest and are paid as Performance Shares and additional Shares.

8. Securities Laws; Legend on Certificates. The issuance and delivery of PSUs
shall comply with all applicable requirements of law, including (without
limitation) the Securities Act of 1933, as amended, the rules and regulations
promulgated thereunder, state securities laws and regulations, and the
regulations of any stock exchange or other securities market on which the
Company’s securities may then be traded. If the Company deems it necessary to
ensure that the issuance of PSUs under the Plan is not required to be registered
under any applicable securities laws, each Participant to whom such PSUs would
be issued shall deliver to the Company an agreement or certificate containing
such representations, warranties and covenants as the Company may request which
satisfies such requirements. The certificates representing Performance Shares
shall be subject to such stop transfer orders and other restrictions as the
Committee may deem reasonably advisable, and the Committee may cause a legend or
legends to be put on any such certificates to make appropriate reference to such
restrictions.

9. Transferability.

(a) Before Vesting. Prior to becoming fully vested and issuable as Performance
Shares, the PSUs may not be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by the Participant other than by will or by
the laws of descent and distribution, and any such purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company and all Affiliates; provided, that the
designation of a beneficiary for receipt of any PSUs shall not constitute an
assignment, alienation, pledge, attachment, sale, transfer or encumbrance. No
such permitted transfer of the PSUs to heirs or legatees of the Participant
shall be effective to bind the Company unless the Committee shall have been
furnished with written notice thereof and a copy of such evidence as the
Committee may deem necessary to establish the validity of the transfer and the
acceptance by the transferee or transferees of the terms and conditions hereof.

(b) Before and After Vesting. In addition to other restrictions imposed
hereunder or otherwise by the Committee or by law, transferability of
Performance Shares shall be subject to the SemGroup Corporation Executive Stock
Ownership Policy as contained in the LTIP.

 

5



--------------------------------------------------------------------------------

10. Adjustment of PSUs or Performance Goals. Adjustments to the PSUs shall be
made in accordance with Article 12 of the Plan. The Committee reserves the right
to make adjustments to the Performance Goals as the Committee determines in good
faith is appropriate to take into account the effect of: (i) any material
transactions or extraordinary events during the Performance Period, (ii) any
events during the relevant period outside of the ordinary course and (iii) any
change in accounting standards used to calculate the Performance Goals. Any such
adjustments shall be final, conclusive and binding on the Participant.

11. Definitions. The following terms shall have the meanings set forth below:

“Cause” shall mean, with respect to the Participant, one or more of the
following: (a) the plea of guilty or nolo contendere to, or conviction of, the
commission of a felony offense (b) any act of willful fraud, dishonesty or moral
turpitude that causes a material harm to the Company or any Subsidiary or
Affiliate, (c) gross negligence or gross misconduct with respect to the Company
or any Subsidiary or Affiliate, (d) willful and deliberate failure to perform
his or her employment duties in any material respect, or (e) breach of a
material written employment policy of the Company or any Subsidiary or
Affiliate, provided, however, that in the case of a Participant who has an
employment agreement with the Company or any Subsidiary or Affiliate in which
“Cause” is defined, “Cause” shall be determined in accordance with such
definition.

“Certification Date” has the meaning set forth in Section 3 hereof.

“Disability” has the meaning set forth in the Company’s long-term disability
plan.

“Maximum Goal” means, as to either TSR or ROCE, the performance level that the
Company must achieve in order for one hundred fifty percent (150%) of the TSR
Target Award or the ROCE Target Award, as the case may be, to vest and become
nonforfeitable.

“Peer Group” means Exhibit A attached hereto. A company that ceases to be
publicly traded at any time prior to the end of the Performance Period shall
cease to qualify as a member of the Peer Group.

“Performance Period” has the meaning set forth in Section 3 hereof.

“Retirement” shall mean a termination of Participant’s Service when
(i) Participant is age 65 or older or (ii) Participant is age 59.5 or older but
not yet age 65 and has not less than five (5) full years of Service.

“ROCE” or “Return on Capital Employed” means that measure of the return that the
Company realizes from its capital during the Performance Period. The Company’s
ROCE for the Performance Period equals the percentage derived from a fraction
the numerator of which is the Company’s net earnings before interest and taxes
for the Performance Period (including letter of credit interest) and the
denominator of which is Company Average Tangible Assets for the Performance
Period. For this purpose, “Average Tangible Assets” means the average over the
Performance Period of the Company’s accounts receivable plus inventory minus
accounts payable plus fixed assets. “ROCE Target Award” has the meaning set
forth in Section 1 hereof.

 

6



--------------------------------------------------------------------------------

“Target Award” has the meaning set forth in Section 1 hereof.

“Target Goal” means, as to either TSR or ROCE, the performance level that the
Company must achieve in order for one hundred percent (100%) of the TSR Target
Award or the ROCE Target Award, as the case may be, to vest and become
nonforfeitable.

“Threshold Goal” means, as to either TSR or ROCE, the minimum performance level
that the Company must achieve in order for fifty percent (50%) of the TSR Target
Award or the ROCE Target Award, as the case may be, to vest and become
nonforfeitable.

“TSR” or “Total Shareholder Return” for the Company or any member of the Peer
Group for the Performance means the percentage (to the third decimal place)
derived from a fraction the numerator of which is the change (positive or
negative) in the average price of a share of the entity’s publicly traded stock
during the Performance Period based on comparing the average closing price of
such share for the twenty (20) trading days preceding the first trading day of
the Performance Period with the average closing price of such share for the
twenty (20) trading days ending on the last trading day of the Performance
Period, plus any dividends paid on the share during the period (assuming such
dividends are reinvested into additional shares of such stock as of the
ex-dividend date of such dividend), and the denominator of which is the price of
the share at the close of business on the first trading day of the Performance
Period.

“TSR Target Award” has the meaning set forth in Section 1 hereof.

12. Withholding.

(a) Participant’s Payment Obligation. The Participant agrees that (i) he or she
will pay to the Company or any applicable Subsidiary, as the case may be, or
make arrangements satisfactory to the Company or such Subsidiary regarding the
payment of any foreign, federal, state, or local taxes of any kind required by
law to be withheld by the Company or such Subsidiary with respect to the PSUs,
and (ii) the Company, or such Subsidiary, shall, to the extent permitted by law,
have the right to deduct from any payments of any kind otherwise due to the
Participant any foreign, federal, state, or local taxes of any kind required by
law to be withheld with respect to the PSUs.

(b) Withholding Shares. With respect to withholding required upon the lapse of
restrictions or upon any other taxable event arising as a result of the PSUs
awarded, the Participant may elect, subject to the approval of the Committee, to
satisfy the withholding requirement, in whole or in part, by having the Company
or any applicable Subsidiary withhold Performance Shares having a Fair Market
Value on the date the tax is to be determined equal to the minimum statutory
total tax which could be withheld on the transaction. All such elections shall
be irrevocable, made in writing, signed by the Participant, and shall be subject
to any restrictions or limitations that the Committee, in its sole discretion,
deems appropriate.

 

7



--------------------------------------------------------------------------------

13. Notices. Any notification required by the terms of this Agreement shall be
given in writing and shall be deemed effective upon personal delivery or within
three (3) days of deposit with the United States Postal Service (or in the case
of a non-U.S. Participant, the foreign postal service of the country in which
the Participant resides), by registered or certified mail, with postage and fees
prepaid. A notice shall be addressed to the Company, Attention: General Counsel,
at its principal executive office and to the Participant at the address that he
or she most recently provided to the Company.

14. Entire Agreement. This Agreement, the Plan and the LTIP constitute the
entire contract between the parties hereto with regard to the subject matter
hereof. They supersede any other agreements, representations or understandings
(whether oral or written and whether express or implied) which relate to the
subject matter hereof.

15. Waiver. No waiver of any breach or condition of this Agreement shall be
deemed to be a waiver of any other or subsequent breach or condition whether of
like or different nature.

16. Participant Undertaking. The Participant agrees to take whatever additional
action and execute whatever additional documents the Company may deem necessary
or advisable to carry out or effect one or more of the obligations or
restrictions imposed on either the Participant or the PSUs pursuant to this
Agreement.

17. Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the Company and its successors and assigns and
upon the Participant, the Participant’s assigns and the legal representatives,
heirs and legatees of the Participant’s estate, whether or not any such person
shall have become a party to this Agreement and agreed in writing to be joined
herein and be bound by the terms hereof.

18. Choice of Law; Jurisdiction; Waiver of Jury Trial. This Agreement shall be
governed by the laws of the State of Delaware, excluding any conflicts or choice
of law rule or principle that might otherwise refer construction or
interpretation of the Plan to the substantive law of another jurisdiction.

SUBJECT TO THE TERMS OF THIS AGREEMENT, THE PARTIES AGREE THAT ANY AND ALL
ACTIONS ARISING UNDER OR IN RESPECT OF THIS AGREEMENT SHALL BE LITIGATED IN THE
FEDERAL OR STATE COURTS IN DELAWARE. BY EXECUTING AND DELIVERING THIS AGREEMENT,
EACH PARTY IRREVOCABLY SUBMITS TO THE PERSONAL JURISDICTION OF SUCH COURTS FOR
ITSELF, HIMSELF OR HERSELF AND IN RESPECT OF ITS, HIS OR HER PROPERTY WITH
RESPECT TO SUCH ACTION. EACH PARTY AGREES THAT VENUE WOULD BE PROPER IN ANY OF
SUCH COURTS, AND HEREBY WAIVES ANY OBJECTION THAT ANY SUCH COURT IS AN IMPROPER
OR INCONVENIENT FORUM FOR THE RESOLUTION OF ANY SUCH ACTION.

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
AGREEMENT.

 

8



--------------------------------------------------------------------------------

19. Performance Shares Subject to the Plan. By entering into this Agreement the
Participant agrees and acknowledges that the Participant has received and read a
copy of the Plan. The Performance Shares are subject to the Plan. In the event
of a conflict between any term or provision contained herein or the LTIP and a
term or provision of the Plan, the applicable terms and provisions of the Plan
will govern and prevail. The Participant has had the opportunity to retain
counsel, and has read carefully, and understands, the provisions of the Plan,
the LTIP and this Agreement.

20. Amendment. The Committee may amend or alter this Agreement, the PSUs granted
hereunder at any time; provided, that, subject to Article 10, Article 11 and
Article 12 of the Plan, no such amendment or alteration shall be made without
the consent of the Participant if such action would materially diminish any of
the rights of the Participant under this Agreement or with respect to such PSUs
and Performance Shares.

21. Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

22. Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

23. No Guarantees Regarding Tax Treatment. Participants (or their beneficiaries)
shall be responsible for all taxes with respect to the PSUs and Performance
Shares. The Committee and the Company make no guarantees regarding the tax
treatment of such PSUs or Performance Shares. Neither the Committee nor the
Company has any obligation to take any action to prevent the assessment of any
tax under Section 409A of the Code or Section 457A of the Code or otherwise and
none of the Company, any Subsidiary or Affiliate, or any of their employees or
representatives shall have any liability to a Participant with respect thereto.

24. Compliance with Section 409A. The Company intends that the PSUs be
structured in compliance with, or to satisfy an exemption from, Section 409A of
the Code and all regulations, guidance, compliance programs and other
interpretative authority thereunder (“Section 409A”), such that there are no
adverse tax consequences, interest, or penalties under Section 409A as a result
of the PSUs. In the event the PSUs are subject to Section 409A, the Committee
may, in its sole discretion, take the actions described in Section 11.1 of the
Plan. Notwithstanding any contrary provision in the Plan or this Agreement, any
payment(s) of nonqualified deferred compensation (within the meaning of
Section 409A) that are otherwise required to be made under this Agreement to a
“specified employee” (as defined under Section 409A) as a result of his or her
separation from service (other than a payment that is not subject to
Section 409A) shall be delayed for the first six (6) months following such
separation from service (or, if earlier, the date of death of the specified
employee) and shall instead be paid on the date that immediately follows the end
of such six (6) month period or as soon as administratively practicable
thereafter. A termination of Service shall not be deemed to have occurred for
purposes of any provision of the Agreement providing for the payment of any
amounts or benefits that are considered nonqualified deferred compensation under
Section 409A upon or following a termination of Service, unless such termination
is also a “separation from

 

9



--------------------------------------------------------------------------------

service” within the meaning of Section 409A and the payment thereof prior to a
“separation from service” would violate Section 409A. For purposes of any such
provision of this Agreement relating to any such payments or benefits,
references to a “termination,” “termination of Service” or like terms shall mean
“separation from service.”

25. Forfeiture and Clawback. Notwithstanding any other provision of the Plan,
the LTIP or this Agreement to the contrary, by signing this Agreement, the
Participant acknowledges that any incentive-based compensation paid to the
Participant hereunder may be subject to recovery by the Company under any
clawback policy that the Company may adopt from time to time, including without
limitation any policy that the Company may be required to adopt under
Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act and
the rules and regulations of the U.S. Securities and Exchange Commission
thereunder or the requirements of any national securities exchange on which the
Shares may be listed. The Participant further agrees to promptly return any such
incentive-based compensation which the Company determines it is required to
recover from the Participant under any such clawback policy.

[SIGNATURE PAGE FOLLOWS]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Performance Share Unit
Award Agreement as of the date first written above.

 

SemGroup Corporation By:  

 

Name:   Title:  

Agreed and acknowledged as

of the date first above written:

 

 

Participant

   

 

11



--------------------------------------------------------------------------------

Exhibit A

LTI Peer Group

 

•    Atlas Pipeline Partners

 

•    Magellan Midstream

•    Crosstex Energy

 

•    NuStar Energy

•    Enbridge Energy Partners

 

•    ONEOK Partners

•    Enterprise Products Partners

 

•    Plains All American

•    Genesis Energy

 

•    Sunoco Logistics

•    Inergy

 

•    Williams Partners

•    Kinder Morgan Energy

 

 

  •  

Performance at the end of the period will be evaluated against “surviving” peer
companies which remain publicly traded throughout the performance period.

 

  •  

Additional companies may be added at the beginning of each subsequent
performance period.

 

12